May 4, 2011 VIA EDGAR The United States Securities and Exchange Commission treet, NE Washington, D.C.20549 Subject:Nationwide Variable Account-II Nationwide Life Insurance Company SEC File No.333-104511 CIK No. 0000356514 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 and on behalf of the Nationwide Variable Account-II (the “Variable Account”) and Nationwide Life Insurance Company, we certify that the form of the prospectus which would have been filed under paragraphs (b) and (c) under Rule 497 does not differ from the form of the Prospectus contained in Post Effective Amendment No. 17 to the Registration Statement for the Company and the Variable Account which became effective May 1, 2011. Please contact the undersigned at (614) 249-9527 with any questions regarding this filing. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/ STEPHEN F. AYERS Stephen F. Ayers Lead Counsel
